DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 6-8 directed to non-elected groups/species without traverse. Amended method claim 6 does not have the same scope as device claims 1 & 5. Accordingly, claims 6-8 have been cancelled.


Allowable Subject Matter
Claims 1-2, 5, 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 5, the prior art made of record does not disclose or suggest either alone or in combination “a contact electrode that is a nickel silicide layer containing molybdenum carbide…..the titanium layer includes a carbon diffusion layer formed along an interface between the titanium layer and the contact electrode,  a concentration of each of carbon and molybdenum being higher in the carbon diffusion layer than in a portion of the titanium layer other than the carbon diffusion layer” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
cited arts fail to teach above limitation is persuasive.
Claims 2, 9-11 are allowed being dependent on claim 1
Claims 12-14 are allowed being dependent on claim 5.
The closest prior of records are IMAI et al. (US 2015/0001554 A1), IMAI et al. (US 2016/0087061 A1) and PHAM et al. (US 2020/0044031 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

  /K.A.R/  Examiner, Art Unit 2813 
                                                           

/SHAHED AHMED/Primary Examiner, Art Unit 2813